DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 was filed after the mailing date of the Final Rejection on 4/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is responsive to the amendment dated 6/22/2022 and the RCE dated 7/18/2022.  Claims 1-15 and 17-21 are pending.  Claim 21 is newly presented.  The previous claim objection has been withdrawn due to applicant’s amendment.  The previous 112(f) interpretation for “control element” has been withdrawn due to applicant’s arguments found in the last paragraph of page 8 of the response.  The previous 112(f) interpretation for “trigger mechanism” has been withdrawn due to applicant’s amendment.  The previous 112(a) and 112(b) rejections have been withdrawn due to applicant’s amendment.  However, new 112 rejections have been made, additionally due to applicant’s amendment.  The new ground(s) of rejection presented below have been made due to applicant’s amendment.  This action is Non-Final.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites that the fluid flow path is fluidly isolated from the valve assembly.  This limitation does not appear to be supported by the originally filed disclosure.  Applicant’s figure 5 shows the fluid flow path.  This path would appear to not be fluidly isolated from the control element as the upper surface of the control element (the left facing surface in fig. 5) appears to be in the direct path of fluid flow emanating from the inlet port 25 (flowing left to right).  It is suggested the applicant recite either fluid channels extending radially around the valve assembly such that the shaft is fluidly isolated or something else similar in concept.  Assuming that proper support in the originally filed disclosure exists.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the valve assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 8-9, 11, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stehling (U.S. 4,580,596).
Stehling discloses a fluid control device comprising: a valve body (3) having an inlet (5), an outlet (7), and a fluid flow path between the inlet and the outlet; a seat (at the area of 13 in fig. 1); a valve assembly having a stem (19) and a control element (15) that is coupled to the stem, wherein the control element and the stem are movable along a longitudinal axis and biased toward a closed position (via 27), in which the control element engages the seat; and an actuator assembly including a shaft (33, and handle 59) that is operatively coupled to the stem; wherein rotational motion of the shaft in a first rotational direction causes movement of the stem and the control element in a first translational direction to separate the control element from the seat (col. 4, ll. 61 – col. 5, ll. 2), and wherein the fluid flow path is disposed outside of the valve assembly (fig. 1, when the valve is opened, the fluid will flow around the valve assembly (which includes the valve head and shaft) as the curved valve head provides a barrier preventing the fluid from having a straight horizontal flow path, which forces the fluid to flow around the valve assembly and thus radially “outside” of the valve assembly).
Regarding claim 9, Stehling further discloses wherein the shaft is operatively coupled to the stem via a Scotch yoke mechanism (29, 31, see col .2, ll. 33-35 and col. 4, ll. 28-36).
Regarding claim 11, Stehling further discloses wherein the actuator assembly further comprises a handle (59) that is positioned outside of the valve body, and wherein the handle is operatively coupleable to the shaft and is configured to facilitate rotation of the shaft in the first rotational direction to move the control element in the first translational direction from the closed position to an open position in which the control element is separated from the seat (col. 5, ll. 3-15).
Regarding claim 15, Stehling discloses a fluid control device comprising: a valve body (3) having an inlet (5) an outlet (7) and a fluid flow path between the inlet and the outlet; a seat (at the area of 13 in fig. 1); a valve assembly including a control element (15) and a stem (19) that is coupled to the control element, the control element and the stem being movable along a first axis and biased toward a closed position in which the control element engages the seat (via 27); and an actuator assembly including a first portion disposed inside the valve body (the portion of 33 near numeral 35 and 37 in fig. 1) and a second portion that is accessible outside the valve body (the top portion of 33 outside of 3 including 61 and 59), the first portion including a first shaft (the lower portion of 33) that is operatively coupled to the valve assembly, the second portion including a second shaft (the upper portion of 33 and 61 and 59) operatively coupled to the first shaft (as at least 33 is integrally formed); a Scotch yoke mechanism operatively coupling the first shaft to the stem (29, 31, see col .2, ll. 33-35 and col. 4, ll. 28-36); wherein rotational motion of the first shaft in a first rotational direction causes movement of the stem and the control element in a first translational direction (col. 4, ll. 61 – col. 5, ll. 2), and wherein the fluid flow path is disposed outside of the valve assembly (fig. 1, when the valve is opened, the fluid will flow around the valve assembly (which includes the valve head and shaft) as the curved valve head provides a barrier preventing the fluid from having a straight horizontal flow path, which forces the fluid to flow around the valve assembly and thus radially “outside” of the valve assembly).
Regarding claim 18, Stehling further discloses wherein the second portion of the actuator assembly further comprises a handle (59) that is operatively coupled to the first shaft and is configured to facilitate rotation of the first shaft in the first rotational direction to move the control element along the first axis in the first translational direction from the closed position to an open position in which the control element is separated from the seat (col. 5, ll. 3-15).

Claim(s) 8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stehling et al. (U.S. 5,178,185)(hereinafter “Stehling2”).
Stehling2 discloses a fluid control device comprising: a valve body (30, 48) having an inlet (34), an outlet (near 64 in fig. 5), and a fluid flow path between the inlet and the outlet; a seat (at 100, 98 in fig. 5); a valve assembly having a stem (88) and a control element (92) that is coupled to the stem, wherein the control element and the stem are movable along a longitudinal axis and biased toward a closed position (via 102), in which the control element engages the seat; and an actuator assembly including a shaft (108 and handle 29) that is operatively coupled to the stem; wherein rotational motion of the shaft in a first rotational direction causes movement of the stem and the control element in a first translational direction to separate the control element from the seat (by rotation of the handle, see col. 5, ll. 3-64), and wherein the fluid flow path is disposed outside of the valve assembly (fig. 5, when the valve is opened, the fluid will flow around the valve assembly (which includes the valve head and shaft) as the curved valve head provides a barrier preventing the fluid from having a straight horizontal flow path, which forces the fluid to flow around the valve assembly and thus radially “outside” of the valve assembly).
Regarding claim 11, Stehling2 further discloses wherein the actuator assembly further comprises a handle (29) that is positioned outside of the valve body, and wherein the handle is operatively coupleable to the shaft and is configured to facilitate rotation of the shaft in the first rotational direction to move the control element in the first translational direction from the closed position to an open position in which the control element is separated from the seat (by rotation of the handle, see col. 5, ll. 3-64).
Regarding claim 12, Stehling2 further discloses wherein the shaft is operatively coupled to a first gear (120).
Regarding claim 13, Stehling2 further discloses wherein the handle is operatively coupleable to a second gear that is engaged with the first gear (140).
Regarding claim 14, Stehling2 further discloses wherein the second gear is smaller than the first gear (see figs. 4 and 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehling in view of Stehling 2.
Regarding claims 19 and 20, Stehling discloses the claimed invention but does not appear to disclose wherein the handle is operatively coupled to the first shaft via a transmission mechanism, the transmission mechanism comprising a first gear and a second gear with the first shaft operatively coupled to the first gear and the handle is operatively coupled to the second gear that is engaged with the first gear.
Stehling 2 teaches it was known in the art to have a handle (29) operatively coupled to a first shaft (108) via a transmission mechanism (including gears 140 and 120), the transmission mechanism comprising a first gear (120) and a second gear (140) with the first shaft operatively coupled to the first gear and the handle is operatively coupled to a second gear that is engaged with the first gear (see figs. 4 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Stehling by having the actuator assembly including a transmission mechanism with gearing as taught by Stehling 2 in order to provide a mechanical advantage when turning the handle and allowing for fewer rotations in order to open and close the valve (see col. 5, ll. 40-59 of Stehling 2).

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehling in view of Becker et al. (U.S. 4,457,334) or alternatively Applicant’s Admitted Prior Art (“AAPA”).
Regarding claims 10 and 17, Stehling discloses the claimed invention but does not appear to disclose a slam-shut trigger that is configured to control rotation of the shaft in a second rotational direction responsive to fluid pressure.
Becker teaches it was known in the art to have a pressure sensitive trigger for a valve so that the valve slam shuts upon an overpressure occurrence (col. 1, ll. 5-8, abstract).
AAPA teaches it was known in the art to have a slam-shut valve actuator trigger to close the valve when a certain pressure point is reached (para. 2 of the applicant’s specification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stehling by having a slam-shut trigger to close the valve that is responsive to fluid pressure (and thus necessarily control rotation of the shaft upon a certain pressure being reached) as taught by Becker/AAPA in order to protect downstream components from an over-pressure situation that could lead to damage or failure (para. 2 of the applicant’s disclosure, col. 1, ll. 5-9 of Becker.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehling in view of Becker or alternatively AAPA.
Stehling discloses a fluid control device comprising: a valve body (3) having an inlet (5), an outlet (7), and a fluid flow path between the inlet and the outlet; a seat (at the area of 13 in fig. 1); a control element (15) that is coupled to a stem (19), wherein the control element and the stem are movable along a first axis and biased toward a closed position (via 27), in which the control element engages the seat; and an actuator assembly comprising: a Scotch yoke mechanism (29, 31, see col. 2, ll. 33-35 and col. 4, ll. 28-36); a shaft (33, and handle 59) that is operatively coupled to the stem via the Scotch yoke mechanism such that rotation of the shaft in a first rotational direction causes movement of the stem and the control element along the first axis in a first translational direction (col. 4, ll. 61 – col. 5, ll. 2).
Stehling does not appear to disclose a slam-shut trigger that is configured to control rotation of the shaft in a second rotational direction responsive to fluid pressure.
Becker teaches it was known in the art to have a pressure sensitive trigger for a valve so that the valve slam shuts upon an overpressure occurrence (col. 1, ll. 5-8, abstract).
AAPA teaches it was known in the art to have a slam-shut valve actuator trigger to close the valve when a certain pressure point is reached (para. 2 of the applicant’s specification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stehling by having a slam-shut trigger to close the valve that is responsive to fluid pressure (and thus necessarily control rotation of the shaft upon a certain pressure being reached) as taught by Becker/AAPA in order to protect downstream components from an over-pressure situation that could lead to damage or failure (para. 2 of the applicant’s disclosure, col. 1, ll. 5-9 of Becker.
Regarding claim 2, Stehling as modified further discloses wherein the actuator assembly further comprises a handle (59) that is positioned outside of the valve body, and wherein the handle is operatively coupleable to the shaft and is configured to facilitate rotation of the shaft in the first rotational direction to move the control element along the first axis in the first translational direction from the closed position to an open position, in which the control element is separated from the seat (col. 5, ll. 3-15).
Regarding claim 3, Stehling as modified further discloses wherein the first axis is a longitudinal axis of the valve body (left to right in fig. 1).
Regarding claim 4, Stehling as modified further discloses wherein the longitudinal axis of the valve body extends between the inlet and the outlet of the valve body (left to right in fig. 1).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehling in view of Becker/AAPA as applied to claim 1 above, and further in view of Stehling2.
Regarding claims 5-7, Stehling discloses the claimed invention but does not appear to disclose wherein the shaft is operatively coupled to a first gear and the handle operatively coupled, via a second shaft, to a second gear that is engaged with the first gear with the second gear smaller than the first.
Stehling 2 teaches it was known in the art to have a shaft (108) operatively coupled to a first gear (120) and a handle (29) coupled, via a second shaft (144), to a second gear (140) that is engaged with the first gear with the second gear smaller than the first (see figs. 4 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Stehling by having the actuator assembly including a transmission mechanism with gearing as taught by Stehling 2 in order to provide a mechanical advantage when turning the handle and allowing for fewer rotations in order to open and close the valve (see col. 5, ll. 40-59 of Stehling 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of U.S. Patent No. 11,326,713 in view of Stehling/Stehling2.
Instant claims 8-9 recite a fluid control valve with a body, fluid ports, a control element, stem, actuator assembly, Scotch yoke, and the fluid flow path disposed outside of the valve assembly.  Claims 13 and 16 of the ‘713 patent similarly recite a fluid control valve with a body, fluid ports, a control element, stem, Scotch yoke, and actuator assembly.  Claims 13 and 16 of the ‘713 patent additionally recite a transmission mechanism to deliver an output rotational velocity that is different than the input rotational velocity and a coupler.  Claims 13 and 16 of the ‘713 patent do not appear to recite the fluid flow path being disposed outside of the valve assembly.
Stehling and Stehling2 teach having a valve assembly with a fluid flow path that is disposed outside of the valve assembly (see fig. 1 of Stehling, when the valve is opened, the fluid will flow around the valve assembly (which includes the valve head and shaft) as the curved valve head provides a barrier preventing the fluid from having a straight horizontal flow path, which forces the fluid to flow around the valve assembly and thus radially “outside” of the valve assembly)(see fig. 5 of Stehling2, when the valve is opened, the fluid will flow around the valve assembly (which includes the valve head and shaft) as the curved valve head provides a barrier preventing the fluid from having a straight horizontal flow path, which forces the fluid to flow around the valve assembly and thus radially “outside” of the valve assembly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 13 and 16 of the ‘713 patent by having fluid flow go along a path disposed outside of the valve assembly as taught by Stehling/Stehling2 in order to allow fluid flow to go from the inlet to the outlet and around the valve assembly such that fluid is not blocked when the valve is open.
Instant claim 15 recites a fluid control valve with a body, fluid ports, a control element, stem, actuator assembly, and Scotch yoke, and the fluid flow path being disposed outside of the valve assembly.  Claims 13 and 16 of the ‘713 patent similarly recite a fluid control valve with a body, fluid ports, a control element, stem, actuator assembly, and Scotch yoke.  Claims 13 and 16 of the ‘713 patent additionally recite a transmission mechanism to deliver an output rotational velocity that is different than the input rotational velocity and a coupler.  Claims 13 and 16 of the ‘713 patent do not appear to recite the fluid flow path being disposed outside of the valve assembly.
Stehling and Stehling2 teach having a valve assembly with a fluid flow path that is disposed outside of the valve assembly (see fig. 1 of Stehling, when the valve is opened, the fluid will flow around the valve assembly (which includes the valve head and shaft) as the curved valve head provides a barrier preventing the fluid from having a straight horizontal flow path, which forces the fluid to flow around the valve assembly and thus radially “outside” of the valve assembly)(see fig. 5 of Stehling2, when the valve is opened, the fluid will flow around the valve assembly (which includes the valve head and shaft) as the curved valve head provides a barrier preventing the fluid from having a straight horizontal flow path, which forces the fluid to flow around the valve assembly and thus radially “outside” of the valve assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 13 and 16 of the ‘713 patent by having fluid flow go along a path disposed outside of the valve assembly as taught by Stehling/Stehling2 in order to allow fluid flow to go from the inlet to the outlet and around the valve assembly such that fluid is not blocked when the valve is open.

Response to Arguments
As noted above, the previous 112(f) interpretation for “control element” has been withdrawn due to applicant’s arguments found in the last paragraph of page of the response.  The previous 112(f) interpretation for “trigger mechanism” has been withdrawn due to applicant’s amendment.
Beginning on page 10, applicant argues the claim rejections under 35 USC 102 and 103.  These arguments have not been found persuasive.  Stehling and Stehling2 are seen to disclose the newly added limitation(s) of the fluid flow path being disposed outside of the valve assembly.  See fig. 1 of Stehling, when the valve is opened, the fluid will flow around the valve assembly (which includes the valve head and shaft) as the curved valve head provides a barrier preventing the fluid from having a straight horizontal flow path, which forces the fluid to flow around the valve assembly and thus radially “outside” of the valve assembly.  Also, see fig. 5 of Stehling2, when the valve is opened, the fluid will flow around the valve assembly (which includes the valve head and shaft) as the curved valve head provides a barrier preventing the fluid from having a straight horizontal flow path, which forces the fluid to flow around the valve assembly and thus radially “outside” of the valve assembly.
For at least these reasons, 102 and 103 rejections remain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753